GUARANTY OF PAYMENT

This GUARANTY OF PAYMENT dated as of September 10, 2007 (this “Guaranty”), is
executed by NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation (“Office
REIT”) (Office REIT, collectively, together with each Subsidiary Guarantor that
becomes a party hereto pursuant to the Joinder Agreements referenced below, the
“Guarantor”), to and for the benefit of LASALLE BANK NATIONAL ASSOCIATION, a
national banking association, individually and as agent for the Banks as
described in the Loan Agreement (as defined below) (“LaSalle” and, in its
capacity as agent for the Banks, the “Agent”).

RECITALS:

A. The Banks have agreed to loan the principal amount of up to $50,000,000.00
(subject to an increase to $120,000,000.00 as provided in the Loan Agreement) in
one or more loans (collectively, the “Loan”) to NNN Healthcare/Office REIT
Holdings, L.P., a Delaware limited partnership (the “Borrower”) pursuant to the
terms and conditions of that certain Loan Agreement dated as of even date
herewith (the “Loan Agreement”). All terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement) between the Borrower, the
Agent and the Banks. The Loan is evidenced by the Notes.

B. As a condition precedent to the Banks’ extension of the Loan to the Borrower
and in consideration therefor, the Banks have required the execution and
delivery of this Guaranty by the Guarantor.

C. The Guarantor is the General Partner of the Borrower and, having a financial
interest in the Borrower, has agreed to execute and deliver this Guaranty to the
Agent.

D. From time to time, as a condition to Properties being deemed Collateral Pool
Properties, Subsidiary Guarantors shall join this Guaranty as additional
guarantors hereunder by execution of Joinder Agreements in accordance with the
terms of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

AGREEMENTS:

1. Guaranty of Payment. The Guarantor hereby unconditionally, absolutely and
irrevocably guaranties to LaSalle and the other Banks the punctual payment and
performance when due, whether at stated maturity or by acceleration or
otherwise, of the indebtedness and other obligations of the Borrower to LaSalle
and the other Banks evidenced by the Notes and any other amounts that may become
owing by the Borrower under the Loan Documents (such indebtedness, obligations
and other amounts are hereinafter referred to as “Payment Obligations”). This
Guaranty is a present and continuing guaranty of payment and not of
collectability, and LaSalle, Agent and the other Banks shall not be required to
prosecute collection, enforcement or other remedies against the Borrower or any
other guarantor of the Payment Obligations, or to enforce or resort to any
collateral for the repayment of the Payment Obligations or other rights or
remedies pertaining thereto, before calling on the Guarantor for payment. If for
any reason the Borrower shall fail or be unable to pay, punctually and fully,
any of the Payment Obligations when due and payable, the Guarantor shall pay
such obligations to the Agent, for the benefit of the Banks, in full immediately
upon demand. One or more successive actions may be brought against the
Guarantor, as often as the Agent deems advisable, until all of the Payment
Obligations are paid and performed in full. The Payment Obligations, together
with all other payment and performance obligations of the Guarantor hereunder,
are referred to herein as the “Obligations”.

2. Representations and Warranties. The following shall constitute
representations and warranties of the Guarantor, and the Guarantor hereby
acknowledges that the Banks intend to make the Loan in reliance thereon:

(a) The Guarantor is not in default, and no event has occurred which, with the
passage of time and/or the giving of notice, would constitute a default, under
any agreement to which the Guarantor is a party, the effect of which will impair
performance by the Guarantor of its obligations under this Guaranty. Neither the
execution and delivery of this Guaranty nor compliance with the terms and
provisions hereof will violate any applicable law, rule, regulation, judgment,
decree or order, or will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind that creates,
represents, evidences or provides for any lien, charge or encumbrance upon any
of the property or assets of the Guarantor, or any other indenture, mortgage,
deed of trust, instrument, document, agreement or contract of any kind to which
the Guarantor is a party or to which the Guarantor or the property of the
Guarantor may be subject.

(b) There are no litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending against Guarantor,
or to the knowledge of the Guarantor, threatened against Guarantor that could
reasonably be expected to adversely affect performance by the Guarantor of its
obligations under this Guaranty.

(c) Neither this Guaranty nor any statement or certification as to facts
previously furnished or required herein to be furnished to the Agent by the
Guarantor, contains any material inaccuracy or untruth in any representation,
covenant or warranty or omits to state a fact material to this Guaranty.

3. Continuing Guaranty. The Guarantor agrees that performance of the Obligations
by the Guarantor shall be a primary obligation, shall not be subject to any
counterclaim, set-off, abatement, deferment or defense based upon any claim that
the Guarantor may have against Agent and the Banks, the Borrower, any other
guarantor of the Obligations or any other person or entity, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or affected in any way by, any circumstance or condition (whether or not the
Guarantor shall have any knowledge thereof), including without limitation:

(a) any lack of validity or enforceability of any of the Loan Documents;

(b) any termination, amendment, modification or other change in any of the Loan
Documents, including, without limitation, any modification of the interest
rate(s) described therein;

(c) any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;

(d) any failure, omission or delay on the part of the Borrower, the Guarantor,
any other guarantor of the Obligations or the Agent or Banks to conform or
comply with any term of any of the Loan Documents or any failure of the Agent or
Banks to give notice of any Event of Default (as defined in the Loan Agreement);

(e) any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in any of the Loan Documents;

(f) any action or inaction by the Agent or Banks under or in respect of any of
the Loan Documents, any failure, lack of diligence, omission or delay on the
part of the Agent or Banks to perfect, enforce, assert or exercise any lien,
security interest, right, power or remedy conferred on it in any of the Loan
Documents, or any other action or inaction on the part of Agent or the Banks;

(g) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to the Borrower, the Guarantor or any other
guarantor of the Obligations, as applicable, or any of their respective property
or creditors, or any action taken by any trustee or receiver or by any court in
any such proceeding;

(h) any merger or consolidation of the Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of the Borrower, the Guarantor or
any other guarantor of the Obligations to any other person or entity;

(i) any change in the ownership of the Borrower or any change in the
relationship between the Borrower, the Guarantor or any other guarantor of the
Obligations, or any termination of any such relationship;

(j) any release or discharge by operation of law of the Borrower, the Guarantor
or any other guarantor of the Obligations from any obligation or agreement
contained in any of the Loan Documents; or

(k) other than satisfaction of the Obligations in full, any other occurrence,
circumstance, happening or event, whether similar or dissimilar to the foregoing
and whether foreseen or unforeseen, which otherwise might constitute a legal or
equitable defense or discharge of the liabilities of a guarantor or surety or
which otherwise might limit recourse against the Borrower or the Guarantor to
the fullest extent permitted by law.

4. Waivers. To the extent permitted by law, the Guarantor expressly and
unconditionally waives (i) notice of any of the matters referred to in Section 3
above, (ii) all notices which may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against the
Guarantor, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under any of the Loan Documents and notice of any
Event of Default or any failure on the part of the Borrower, the Guarantor or
any other guarantor of the Obligations to perform or comply with any covenant,
agreement, term or condition of any of the Loan Documents, (iii) any right to
the enforcement, assertion or exercise against the Borrower, the Guarantor or
any other guarantor of the Obligations of any right or remedy conferred under
any of the Loan Documents, (iv) any requirement of diligence on the part of any
person or entity, (v) any requirement on the part of the Agent or Banks to
exhaust any remedies or to mitigate the damages resulting from any default under
any of the Loan Documents, and (vi) any notice of any sale, transfer or other
disposition of any right, title or interest of the Banks under any of the Loan
Documents.

5. Subordination. The Guarantor agrees that any and all present and future debts
and obligations of the Borrower to the Guarantor are hereby subordinated to the
claims of the Banks and are hereby assigned by the Guarantor to the Agent as
security for the Obligations and the obligations of the Guarantor under this
Guaranty.

6. Subrogation Waiver. Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by the Guarantor
or the Borrower as a preferential or fraudulent payment have expired, the
Guarantor agrees not to exercise any rights or claims to indemnification,
contribution, reimbursement, subrogation and payment which the Guarantor may now
or hereafter have by and from the Borrower and the successors and assigns of the
Borrower, for any payments made by the Guarantor to Agent or any of the Banks,
including, without limitation, any rights which might allow the Borrower, the
Borrower’s successors, a creditor of the Borrower, or a trustee in bankruptcy of
the Borrower to claim in bankruptcy or any other similar proceedings that any
payment made by the Borrower or the Borrower’s successors and assigns to any
Bank or Agent was on behalf of or for the benefit of the Guarantor and that such
payment is recoverable by the Borrower, a creditor or trustee in bankruptcy of
the Borrower as a preferential payment, fraudulent conveyance, payment of an
insider or any other classification of payment which may otherwise be
recoverable from LaSalle, Agent or any of the Banks. Notwithstanding the
foregoing, so long as no Unmatured Event of Default or Event of Default (as
defined in the Loan Agreement) has occurred and is continuing, Borrower may make
payments to Guarantor of Net Cash Flow (as defined in the Loan Agreement).

7. Reinstatement. The obligations of the Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Obligations or the obligations of the
Guarantor under this Guaranty is rescinded or otherwise must be restored or
returned by the Agent or any Bank upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Guarantor or the Borrower or otherwise, all
as though such payment had not been made.

8. Financial Statements. Guarantor represents and warrants to Agent and the
other Banks that (a) the financial statements of Guarantor previously submitted
to Agent and the other Banks are true, complete and correct in all material
respects, disclose all actual and contingent liabilities to the extent required
by GAAP, and fairly present, in all material respects, the financial condition
of Guarantor, and do not contain any untrue statement of a material fact or omit
to state a fact material to the financial statements submitted or this Guaranty,
and (b) no material adverse change has occurred in the financial statements from
the dates thereof until the date hereof. Guarantor covenants and agrees to
furnish to Agent or any of the other Banks or its authorized representatives
information regarding the business affairs, operations and financial condition
of Guarantor, including, the financial statements and other financial
information described in Sections of the Loan Agreement when required
thereunder, as such person may reasonably request from time to time.

9. Financial Covenants. At all times until the Loan has been repaid in full,
Office REIT shall comply with Section 9.3(i) of the Loan Agreement.

10. Transfers; Sales, Etc. The Guarantor shall not sell, lease, transfer, convey
or assign any of its assets, unless such sale, lease, transfer, conveyance or
assignment will not have a material adverse effect on the business or financial
condition of the Guarantor or its ability to perform its obligations hereunder.
In addition, the Guarantor shall neither become a party to any merger or
consolidation, nor, except in the ordinary course of its business consistent
with past practices, acquire all or substantially all of the assets of, a
controlling interest in the stock of, or a partnership or joint venture interest
in, any other entity.

11. Enforcement Costs. If: (a) this Guaranty, is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding;
(b) one or more attorneys is retained to represent the Agent in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, or (c) one or more attorneys is
retained to represent the Agent in any other proceedings whatsoever in
connection with this Guaranty, then the Guarantor shall pay to the Agent upon
demand all fees, costs and expenses incurred by the Agent in connection
therewith, including, without limitation, reasonable attorney’s fees, court
costs and filing fees, in addition to all other amounts due hereunder.

12. Successors and Assigns; Joint and Several Liability. This Guaranty shall
inure to the benefit of Agent, the Banks and their respective successors and
assigns. This Guaranty shall be binding on the Guarantor and the successors and
assigns of the Guarantor. It is agreed that the liability of the Guarantor
hereunder is several and independent of any other guarantees or other
obligations at any time in effect with respect to the Obligations or any part
thereof and that the liability of the Guarantor hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guarantees or other obligations. Office REIT and each of the
Subsidiary Guarantors who may join in this Guaranty agree and acknowledge that
the liability of Office REIT and each of the Subsidiary Guarantors hereunder is
joint and several.

13. No Waiver of Rights. No delay or failure on the part of the Agent to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on the
Guarantor in any case shall entitle the Guarantor to any other or further notice
or demand in the same, similar or other circumstance.

14. Modification. The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of the Agent.

15. Joinder. Any action to enforce this Guaranty may be brought against the
Guarantor without any reimbursement or joinder of the Borrower or any other
guarantor of the Obligations in such action.

16. Severability. If any provision of this Guaranty is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and the Agent
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.

17. Applicable Law. This Guaranty is governed as to validity, interpretation,
effect and in all other respects by laws and decisions of the State of Illinois.

18. Notices. All notices, communications and waivers under this Guaranty shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:

         
To the Lender:
  LaSalle Bank National Association
 
  135 South LaSalle Street
 
  Suite 1225
 
  Chicago, Illinois 60603
 
  Attn: Commercial Real Estate Division
With a copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attn: Michael S. Kurtzon, Esq.
To the Guarantor:
  NNN Healthcare/Office REIT, Inc.
 
  c/o Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 200
 
  Santa Ana, California 92705
 
  Attn: Andrea Biller, Esq.
With a copy to:
  Alston & Bird LLP
 
  1201 West Peachtree St.
 
  Atlanta, Georgia 30309-3424
 
  Lesley Soloman, Esq.

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

19. CONSENT TO JURISDICTION. TO INDUCE THE AGENT TO ACCEPT THIS GUARANTY, THE
GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO THE AGENT’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO, ILLINOIS. THE
GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN COOK COUNTY, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO THE
GUARANTOR AT THE ADDRESS STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT.

20. WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE AGENT TO
ACT IN A COMMERCIALLY REASONABLE MANNER OR THE EXPIRATION OF THE STATUTE OF
LIMITATIONS, THE GUARANTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE (OTHER THAN
THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH
THE GUARANTOR OR THE BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION
BY AGENT IN ENFORCING THIS GUARANTY OR ANY OF THE LOAN DOCUMENTS. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE BANKS GRANTING ANY FINANCIAL ACCOMMODATION TO
THE BORROWER.

21. WAIVER OF JURY TRIAL. THE GUARANTOR AND THE AGENT (BY ACCEPTANCE HEREOF),
HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. THE GUARANTOR AGREES THAT THE GUARANTOR WILL NOT
ASSERT ANY CLAIM AGAINST AGENT OR THE BANKS, AND THE AGENT AND THE BANKS AGREE
THAT THEY WILL NOT ASSERT ANY CLAIM AGAINST GUARANTOR IN EACH CASE, ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.

22. Facsimile Signatures. Receipt of an executed signature page to this Guaranty
by facsimile or other electronic transmission shall constitute effective
delivery thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Payment as of
the date first above written.

 
NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer

2